Case 2:19-cv-00300-JRG Document 216 Filed 12/04/20 Page 1 of 3 PageID #: 7512



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       MARSHALL DIVISION
                                                           §
GIGAMON INC.,                                              §
                                                           §
                              Plaintiff,                   §
                                                           §
                     v.                                    §      Civil Action No. 2:19-cv-300-JRG
                                                           §
APCON, INC.,                                               §
                                                           §
                              Defendant.                   §
                                                           §
                                                           §
                                                           §

                           EIGHTH AMENDED DOCKET CONTROL ORDER


      Before the Court is the Joint Motion to Amend Seventh Docket Control Order (the

"Motion"). (Dkt. No. 215). Having considered the Motion, and noting its joint nature, the Court

finds that it should be and hereby is GRANTED-AS-MODIFIED. Accordingly, it is hereby

ORDERED that the following schedule of deadlines is in effect until further order of this

Court:

     Existing Deadline            Amended Date                                      Event

    April 5, 2021                                          Jury Selection – 9 a.m. in Marshall, Texas
    CONTINUED                    February 22, 2021         Pretrial Conference – 9 a.m. in Marshall, Texas

    December 21, 2020            February 15, 2021         Notify Deputy Clerk in Charge regarding the
                                                           date and time by which juror questionnaires
                                                           shall be presented to accompany by jury
                                                           summons if the Parties desire to avail
                                                           themselves the benefit of using juror
                                                           questionnaires.1


1
    The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires in Advance of Voir Dire.
Case 2:19-cv-00300-JRG Document 216 Filed 12/04/20 Page 2 of 3 PageID #: 7513



December 21, 2020        February 17, 2021      *Notify Court of Agreements Reached During
                                                Meet and Confer

                                                The parties are ordered to meet and confer on
                                                any outstanding objections or motions in limine.
                                                The parties shall advise the Court of any
                                                agreements reached no later than 1:00 p.m. three
                                                (3) business days before the pretrial conference.
December 21, 2020        February 8, 2021       *File Joint Pretrial Order, Joint Proposed Jury
                                                Instructions, Joint Proposed Verdict Form,
                                                Responses to Motions in Limine, Updated
                                                Exhibit Lists, Updated Witness Lists, and
                                                Updated Deposition Designations
December 7, 2020          January 25, 2021      *File Motions in Limine

                                                The parties shall limit their motions in limine to
                                                issues that if improperly introduced at trial
                                                would be so prejudicial that the Court could not
                                                alleviate the prejudice by giving appropriate
                                                instructions to the jury.




                             ADDITIONAL REQUIREMENTS

        Mediation: While certain cases may benefit from mediation, such may not be
appropriate for every case. The Court finds that the Parties are best suited to evaluate whether
mediation will benefit the case after the issuance of the Court’s claim construction order.
Accordingly, the Court ORDERS the Parties to file a Joint Notice indicating whether the case
should be referred for mediation within fourteen days of the issuance of the Court’s claim
construction order. As a part of such Joint Notice, the Parties should indicate whether they have
a mutually agreeable mediator for the Court to consider. If the Parties disagree about whether
mediation is appropriate, the Parties should set forth a brief statement of their competing
positions in the Joint Notice.

        Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
Motions: For each motion, the moving party shall provide the Court with two (2) hard copies
of the completed briefing (opening motion, response, reply, and if applicable, sur-reply),
excluding exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be
single-sided and must include the CM/ECF header. These copies shall be delivered to the Court
within three (3) business days after briefing has completed. For expert-related motions,
complete digital copies of the relevant expert report(s) and accompanying exhibits shall
submitted on a single flash drive to the Court. Complete digital copies of the expert report(s)
shall be delivered to the Court no later than the dispositive motion deadline.
Case 2:19-cv-00300-JRG Document 216 Filed 12/04/20 Page 3 of 3 PageID #: 7514



        Indefiniteness: In lieu of early motions for summary judgment, the parties are directed
to include any arguments related to the issue of indefiniteness in their Markman briefing,
subject to the local rules’ normal page limits.

        Motions for Continuance: The following excuses will not warrant a continuance nor
justify a failure to comply with the discovery deadline:

       (a)     The fact that there are motions for summary judgment or motions to dismiss
pending;

        (b)    The fact that one or more of the attorneys is set for trial in another court on the
same day, unless the other setting was made prior to the date of this order or was made as a
special provision for the parties in the other case;

      (c)     The failure to complete discovery prior to trial, unless the parties can
demonstrate that it was impossible to complete discovery despite their good faith effort to do
so.

        Amendments to the Docket Control Order (“DCO”): Any motion to alter any date
on the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO
shall include a proposed order that lists all of the remaining dates in one column (as above) and
the proposed changes to each date in an additional adjacent column (if there is no change for a
date the proposed date column should remain blank or indicate that it is unchanged). In other
words, the DCO in the proposed order should be complete such that one can clearly see all the
remaining
      .     deadlines and the changes, if any, to those deadlines, rather than needing to also refer
to an earlier version of the DCO.

       Proposed DCO: The Parties’ Proposed DCO should also follow the format described
above under “Amendments to the Docket Control Order (‘DCO’).”

        Lead Counsel: The Parties are directed to Local Rule CV-11(a)(1), which provides
that “[o]n the first appearance through counsel, each party shall designate a lead attorney on
the pleadings or otherwise.” Additionally, once designated, a party’s lead attorney may only
be changed by the filing of a Motion to Change Lead Counsel and thereafter obtaining from
the Court an Order granting leave to designate different lead counsel.


        So ORDERED and SIGNED this 4th day of December, 2020.




                                                             ____________________________________
                                                             RODNEY GILSTRAP
                                                             UNITED STATES DISTRICT JUDGE
